Citation Nr: 1429794	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  07-13 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bladder and bowel dysfunction, to include bladder incontinence and bowel constipation, with consideration as being secondary to medication taken for a low back disorder (for which a service connection claim is pending), as secondary to service-connected prostate cancer, or as secondary to exposure to herbicide.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which reopened and denied service connection for a low back disorder.  The rating decision also denied service connection for incontinence of the bowel and bladder. 

The Veteran's claims were previously before the Board in July 2011, at which time the Board reopened and remanded the Veteran's claim for a low back disorder.  The Board also remanded the claim for service connection for bowel and bladder incontinence.  

In a March 2013 decision, the Board denied service connection for each disability on appeal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in December 2013.  By order dated in January 2014, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Joint Motion stated that the Board's March 2013 decision erred by relying on an inadequate November 2006 VA examination report.  The November 2006 VA examination provided a medical opinion without an adequate rationale.

In this regard, the Court has held that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 4.2 (2013) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Joint Motion also noted that the Board's March 2013 decision found that the Veteran's bowel or bladder incontinence was actually manifested by constipation caused by narcotics used in part for his low back disability.  The Joint Motion appears to state that on remand the Board should recharacterize the nature of the Veteran's claim as one for constipation or bowel problems generally rather than incontinence.  As a result, the Board recharacterized the issue on appeal as identified on the title page of this remand.  

The Joint Motion further noted that the Veteran's bladder and bowel claim was therefore inextricably intertwined with the Veteran's back claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

The Joint Motion also characterized the bladder and bowel claim as being secondary to exposure to herbicide.  Again, as a result, the Board recharacterized the issue on appeal as identified on the title page of this remand.

In order to provide an overview of the facts of this case for the examiner, the Board notes that the Veteran has offered various unclear and inconsistent explanations as to how he actually injured his back on active duty.  He has stated that the injury occurred in Vietnam when he fell on a bamboo tree, carried heavy equipment and supplies, or fell out of a tree onto rocks during an airstrike.  As pointed out in a May 2014 brief, the latter injury would have occurred during combat.  The Veteran has also stated that the injury occurred during training in the United States.

The Veteran's service treatment records are negative for back complaints, injury or treatment.  Two months after separation, the Veteran reported having injured his back falling on a bamboo tree.  On examination, the Veteran's back was normal.  Medical records are thereafter negative for low back pain until January 1982.  At that point, records note a three-month history of low back pain related to an injury when the Veteran fell at a shopping center.  During a February 1983 neurology consultation, the Veteran provided a one-year history of low back pain.  He now contends that the fall aggravated an injury incurred on active duty.  He asserts that he sought treatment from chiropractors and physicians before the fall.  The November 2006 VA examination resulted in a diagnosis of degenerative lumbar spine disease for which the examiner stated that there was "no firm evidence for relationship of current problem to active military service."  As noted above, the Joint Motion concluded that the examiner's conclusion was not supported by an adequate rationale.  Therefore, another opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any low back disability, to include degenerative lumbar spine disease.  The claims file and copies of relevant records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that: (a) any current low back disability, to include degenerative lumbar spine disease, is causally related to the Veteran's claimed back injuries, including any injuries incurred during combat; and (b) any narcotic medication used for the Veteran's low back disability pain has resulted in bowel incontinence or constipation.   

A complete rationale for all opinions expressed must be provided.

2.  Then, readjudicate the Veteran's claims.  If either of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



